                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


FRANCY ARANGO,                            :     Hon. Joseph H. Rodriguez

            Plaintiff,                    :     Civil Action No. 18-9813

      v.                                  :           OPINION

GMA INVESTMENTS, LLC dba                  :
SUMMIT RECEIVABLES, and JTM
CAPITAL; MANAGEMENT, LLC                  :

            Defendants.                   :



      This matter is before the Court on Defendant JTM Capital’s Motion to

Dismiss pursuant to Fed. R. Civ. P. 16 (b). The Court has considered the

written submissions of the parties without oral argument pursuant to Fed.

R. Civ. P. 78 (b). For the reasons stated below, Defendant’s motion is

denied.

                                Background

      Plaintiff Francy Arango contends that she is alleged to owe a

consumer debt to Defendant JTM Capital (“JTM”). JTM hired Defendant

Summit Receivables (“Summit”) to collect the Arango debt. Plaintiff claims

that Summit’s collection efforts violate the Fair Debt Collections Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and seeks to hold JTM vicariously
liable for Summit’s violations. JTM argues that because it is not a debt

collector as defined by FDCPA, Plaintiff’s claims must be dismissed.

                         Motion to Dismiss Standard

      Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

“for failure to state a claim upon which relief can be granted[.]” For a

complaint to survive dismissal under Rule 12(b)(6), it must contain sufficient

factual matter to state a claim that is plausible on its face. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Further, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will

uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780,

789 (3d Cir. 2016). In evaluating the sufficiency of a complaint, district

courts must separate the factual and legal elements. Fowler v. UFMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (“Iqbal ... provides the final

nail-in-the-coffin for the ‘no set of facts’ standard that applied to federal

complaints before Twombly.”). The Court “must accept all of the complaint’s

well-pleaded facts as true,” Fowler, 578 F.3d at 210, “and then determine

whether they plausibly give rise to an entitlement for relief.” Connelly, 809



                                       2
F.3d at 787 (citations omitted). Restatements of the elements of a claim,

however, are legal conclusions and, therefore, not entitled to a presumption

of truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011).

                                    FDCPA

      Congress enacted the FDCPA “to eliminate abusive debt collection

practices, to ensure that debt collectors who abstain from such practices are

not competitively disadvantaged, and to promote consistent state action to

protect consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich

LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)). The FDCPA is

remedial legislation and “must be broadly construed in order to give full

effect to these purposes.” Douglass v. Convergent Outsourcing, 765 F.3d

299, 302 (quoting Caprio v. Healthcare Revenue Recovery Grp., LLC, 709

F.3d 142, 148 (3d Cir. 2013)).

      The term “debt collector” is defined by the FDCPA as follows:

      The term “debt collector” means any person who uses any
      instrumentality of interstate commerce or the mails in any
      business the principal purpose of which is the collection of any
      debts, or who regularly collects or attempts to collect, directly or
      indirectly, debts owed or due or asserted to be owed or due
      another.

15 U.S.C. § 1692a (6) (emphasis added). “The statute thus provides

two separate paths to establishing an entity’s status as a ‘debt

collector.’” Barbato v. Greystone All., LLC, 916 F.3d 260, 265 (3d Cir.


                                       3
2019) (citing Henson v. Santander Consumer USA Inc., 137 S. Ct.

1718, 1721 (2017).


                                     ANALYSIS

      JTM argues that because it is a passive debt purchaser and not an

entity that actively collects debt it does not meet the statutory definition of

a debt collector under either prong of the definition. The Court disagrees.

      Recently, the Third Circuit considered whether an entity that meets

the principal purpose definition is a debt collector as defined by the FDCPA

even when that entity hires a third party to collect the debt. Barbato, 916

F.3d at 267-68. The Appellant in Barbato, Crown Asset Management, was a

purchaser of the debts on which a consumer has stopped making payments.

Id. at 262. In certain cases, including Barbato’s case, Crown itself did not

collect on the debt and referred the charges to a third-party for collections.

Id. Barbato filed a state court action against Crown’s third-party servicer,

Greystone Alliance, LLC, alleging that Greystone violated the FDCPA in its

attempt to collect the debt. Barbato also added Crown as a defendant on

the theory that it was liable for Greystone’s actions because Crown is also a

debt collector under the Act. Id. at 263.

      In the district court, Crown unsuccessfully argued that it was not a

debt collector as defined by the act and, therefore, not liable for Greystone’s


                                       4
actions. On appeal, the Third Circuit affirmed the district court’s

determination that Crown was indeed a debt collector under the FDCPA

and subject to liability for the collection attempts of its third-party servicer

Greystone. Id. Specifically, the Court held that Crown qualified as a debt

collector under the “principal purpose” prong of the definition because

Crown’s business mission is the acquisition of debt; the fact that Crown

took no overt action on the collection of the debts was determined to be

inconsequential. “As long as the business’s raison d’être is obtaining

payment on the debts that it acquires, it is a debt collector. Who actually

obtains the payment or how they do so is of no moment.” Id. at 267.

      The Court’s holding regarding the scope of the “principal purpose”

prong of the definition in §1692a(6) squared the recent Supreme Court

precedent in Henson, 137 S. Ct. 1718, with Third Circuit precedent in

Tepper v. Amos Fin., LLC, 898 F.3d 364, 366 (3d Cir. 2018) and Pollice v.

National Tax Funding, L.P., 225 F.3d 379, 385 (3d Cir. 2000) and

considered the plain meaning of the statutory text of the FDCPA. After a

thorough review of the considerations, the Court concluded that that the

“principal purpose” definition espoused in §1692a(6) captured entities such

as Crown which buy consumer debt and then use indirect means, such as

the hiring of a debt collector, to collect the debt. Barbato, 916 F.3d at 268.



                                        5
      The existence of a middleman does not change the essential
      nature—the principal purpose—of Crown’s business. As
      Barbato points out, Crown could buy debt for the charitable
      purpose of forgiving it, or it could buy debt for the purpose of
      reselling it unrelated to parties at profit. In both of those cases,
      the entity’s “principal purpose” would not be collection. But
      Crown does neither if those things. Indeed, the record reflects
      that Crown’s only business is the purchasing of debts for the
      purpose of collecting on those debts, and, as Crown candidly
      acknowledged at oral argument, without the collection of those
      debts, Crown would cease to exist. In short, Crown falls
      squarely within §1692a (6)’s “principal purpose” definition.

Id. at 268.

      Here, Plaintiff claims that JTM acquired her debt after the debt was

in default and hired Summit for collection. Plaintiff’s Complaint alleges that

JTM is a business entity with principal purpose of which is the collection of

any debts. Compl., ¶¶ 20, 22. Similar to Barbato, the Complaint further

alleges that JTM has no other substantial business purpose except to

purchase defaulted receivables from creditors and then attempt collection

either directly or through third parties. Id. at ¶¶ 21, 23, 24.

      Accepting Plaintiff’s allegations in the Complaint as true as required

by Rule 12 (b) (6), Defendant’s Motion to Dismiss is denied because it is

plausible that JTM meets the statutory requirement of a debt collector as

defined by §1692a (6)’s “principal purpose” definition under the FDCPA.

Barbato, 916 F.3d 260. JTM essentially has the same posture as the

appellant Crown in Barbato. For the same reasons expressed by the Third


                                        6
Circuit in concluding that Crown met the definition of a debt collector, this

Court finds that JTM is likewise a debt collector as alleged in the

Complaint. Defendant’s motion to dismiss is denied.

                                 Conclusion

      For these reasons, Defendant JTM’s Motion to Dismiss is denied. An

appropriate Order shall issue.



April 30, 2019                            s/ Joseph H. Rodriguez
                                          JOSEPH H. RODRIGUEZ
                                                  U.S.D.J.




                                      7
